Notice of Pre-A/A or A/A Status


1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 				 
EXAMINER’S AMENDMENT	
2. 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Rana Basu on November 12, 2021.
	This listing of claims will replace all prior versions, and listings, of claims in the application:
	

	In the Claims:
 	1. (currently amended) A method for controlling a product manufacturing process, comprising:
 	receiving, by a processor, input data indicative of manufacturing parameters associated with manufacturing a product;
by the processor, using the input data, an optimization problem with respect to a cost function to obtain, as a result, a receding horizon execution plan indicative of a planned set of manufacturing steps for manufacturing the product;
 	determining, by the processor, a subset of manufacturing steps of the planned set of manufacturing steps to execute;
 	executing the subset of manufacturing steps;
 	re-solving, by the processor, the optimization problem with respect to the cost function to obtain, as a result, a new receding horizon execution plan indicative of a new planned set of manufacturing steps for manufacturing the product responsive, at least in part, to execution of the subset of manufacturing steps or occurrence of a re-planning trigger event; and
 	repeating, by the processor, the steps of determining a new subset of manufacturing steps, of executing the new subset of manufacturing steps and of re-solving the optimization problem based on the new planned set of manufacturing steps to manufacture an end product by iteratively applying the results of repeatedly solving the optimization problem,  wherein a number (n) of manufacturing steps in the subset of manufacturing steps that are actually executed is independent of a number (N) of planned set of manufacturing steps to execute, such that 1 < n < N   
	2. (original) The method of claim 1, wherein the input data comprises first data indicative of machines in a manufacturing environment and respective capabilities of each of the machines, second data indicative of raw materials used to manufacture the product, and third data indicative of manufacturing steps for transforming the raw materials into the product.

 	4. (currently amended) The method of claim 2, further comprising mapping, by the processor, the edges of the graph to the respective capabilities of a group of the machines used to manufacture the product.
 	5. (original) The method of claim 2, wherein the trigger event comprises at least one of: i) deviation between the subset of planned manufacturing steps and corresponding executed manufacturing steps or ii) modification to at least one of the first data, second data, or third data.
 	6. (currently amended) The method of claim 2, further comprising annotating, by the processor, the third data with a respective execution time of each of the machines.
 	7. (currently amended) The method of claim 1, wherein solving the optimization problem by the processor comprises:
 	determining a cost associated with arriving at a potential future production state of the product;
	estimating a terminal cost associated with the potential future production state;
determining a quality of the potential future production state based at least in part on the cost and the terminal cost; and
 	excluding the potential future production state from the receding horizon execution plan based at least in part on the determined quality.
 	8. (Currently Amended) A system for controlling a product manufacturing process, comprising:

 	at least one processor configured to access the at least one memory and execute the computer-executable instructions to:
 	receive input data indicative of manufacturing parameters associated with manufacturing a product;
 	solve, using the input data, an optimization problem with respect to a cost function to obtain, as a result, a receding horizon execution plan indicative of a planned set of manufacturing steps for manufacturing the product;
 	determine a subset of manufacturing steps of the planned set of manufacturing steps to execute;
 	execute the subset of manufacturing steps;
 	re-solve the optimization problem with respect to the cost function to obtain, as a result, a new receding horizon execution plan indicative of a new planned set of manufacturing steps for manufacturing the product responsive, at least in part, to execution of the subset of manufacturing steps or occurrence of a re-planning trigger event; and
	repeat the steps of determining a new subset of manufacturing steps, of executing the new subset of manufacturing steps and of re-solving the optimization problem based on the new planned set of manufacturing steps to manufacture an end product by iteratively applying the results of repeatedly solving the optimization problem, wherein a number (n) of manufacturing steps in the subset of manufacturing steps that are actually executed is independent of a number (N) of planned set of manufacturing steps to execute, such 1 < n < N.

 	10.	(original) The system of claim 9, wherein the third data comprises a graph having edges representative of the manufacturing steps and nodes representative of intermediate products generated during manufacturing of the product.
	11. (original) The system of claim 9, wherein the at least one processor is further configured to execute the computer-executable instructions to map the edges of the graph to the respective capabilities of a group of the machines used to manufacture the product.
 	12. (original) The system of claim 9, wherein the trigger event comprises at least one of: i) deviation between the subset of planned manufacturing steps and corresponding executed manufacturing steps or ii) modification to at least one of the first data, second data, or third data.
	13. (original) The system of claim 9, wherein the at least one processor is further configured to execute the computer-executable instructions to annotate the third data with a respective execution time of each of the machines.
 	14. (original) The system of claim 8, wherein the at least one processor is configured to solve the optimization problem by executing the computer-executable instructions to:

 	estimate a terminal cost associated with the potential future production state;
determine a quality of the potential future production state based at least in part on the cost and the terminal cost; and
 	exclude the potential future production state from the receding horizon execution plan based at least in part on the determined quality.
 	15. (currently amended) A computer program product comprising a storage medium readable by a processing circuit, the storage medium storing instructions executable by the processing circuit to cause a method to be performed, the method comprising:
 	receiving input data indicative of manufacturing parameters associated with manufacturing a product;
 	solving, using the input data, an optimization problem with respect to a cost function to obtain a receding horizon execution plan indicative of a planned set of manufacturing steps for manufacturing the product;
 	determining a subset of manufacturing steps of the planned set of manufacturing steps to execute;
 	executing the subset of manufacturing steps;
 	re-solving the optimization problem with respect to the cost function to obtain, as a result, a new receding horizon execution plan indicative of a new planned set of manufacturing steps for manufacturing the product responsive, at least in part, to 
 	repeating the steps of determining a new subset of manufacturing steps, of executing the new subset of manufacturing steps and of re-solving the optimization problem based on the new planned set of manufacturing steps to manufacture an end product by iteratively applying the results of repeatedly solving the optimization problem, wherein a number (n) of manufacturing steps in the subset of manufacturing steps that are actually executed is independent of a number (N) of planned set of manufacturing steps to execute, such that 1 < n < N.
 	16. (original) The computer program product of claim 15, wherein the input data comprises first data indicative of machines in a manufacturing environment and respective capabilities of each of the machines, second data indicative of raw materials used to manufacture the product, and third data indicative of manufacturing steps for transforming the raw materials into the product.
 	17. (original) The computer program product of claim 13, wherein the third data comprises a graph having edges representative of the manufacturing steps and nodes representative of intermediate products generated during manufacturing of the product.
 	18. (original) The computer program product of claim 13, further comprising mapping the edges of the graph to the respective capabilities of a group of the machines used to manufacture the product.
 	19. (original) The computer program product of claim 13, wherein the trigger event comprises at least one of: i) deviation between the subset of planned 
 	20. (original) The computer program product of claim 13, further comprising annotating the third data with a respective execution time of each of the machines.

				Response to Amendments
3. 	The 35 U.S.C. § 101 rejection as set forth in the previous Office Action is withdrawn in response to Applicant's amendments as the claim recites repeating by the processor the steps of determining a new subset of manufacturing steps, of executing the new subset of manufacturing steps and of re-solving the optimization problem based on the new planned set of manufacturing steps. The combination of additional elements integrates the abstract idea into a practical application because to manufacture an end product by iteratively applying the results of repeatedly solving the optimization problem, wherein a number (n) of manufacturing steps in the subset of manufacturing steps that are actually executed is independent of a number (N) of planned set of manufacturing steps to execute, such that 1 n N.  

 				Allowable Subject Matter
4. 	Claims 1-20 are allowed.

				Reasons for Allowance

5.  	The following is an examiner's statement of reasons for allowance:
The closest prior Bayoumi et al., (US Application No. 20050096769), in view of Ames et al., (US Application No. 20100100216) fails to teach repeating by the processor the steps of determining a new subset of manufacturing steps, of executing the new subset of manufacturing steps and of re-solving the optimization problem based on the new planned set of manufacturing steps to manufacture an end product by iteratively applying the results of repeatedly solving the optimization problem, wherein a number (n) of manufacturing steps in the subset of manufacturing steps that are actually executed is independent of a number (N) of planned set of manufacturing steps to execute, such that 1 < n < N as recited in independent claims 1, 8, and 15.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."	 

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623